COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      CORRECTED ORDER

Appellate case name:      Joshua Jacob Patterson v. The State of Texas

Appellate case number:    01-15-00167-CR

Trial court case number: 11-DCR-058778

Trial court:              240th District Court of Fort Bend County

         We withdraw our order of September 15, 2015, and issue the following Corrected

Order.

         The Reporter’s Record was filed on July 15, 2015. On August 20, 2015, appellant

filed a motion to order the filing of the trial exhibits, specifically State’s Exhibit 70, a

video. We have been advised that another video, State’s Exhibit 88, should also be

ordered. We grant the motion and issue the following order.

         This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)

and 34.6(g)(2), that it must inspect the originals of State’s Exhibits 70 (a video) and 88

(also a video).


         The exhibit clerk of the 240th District Court is directed to deliver to the Clerk of

this court the originals of State’s Exhibit 70 and 88, videos, on or before September 28,

2015. The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibits; to deliver them to the justices of this court for their inspection; and, upon

completion of inspection, to return the originals of State’s Exhibits 70 and 88, to the clerk

of the 240th District Court.



       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: September 17, 2015